J-S28034-19
J-S28035-19
J-S28036-19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,         :    IN THE SUPERIOR COURT OF
                                      :          PENNSYLVANIA
                Appellee              :
                                      :
        v.                            :
                                      :
TIMOTHY ALLEN COHICK,                 :
                                      :
                Appellant             :    No. 927 MDA 2018

             Appeal from the Judgment of Sentence May 16, 2018
              in the Court of Common Pleas of Lycoming County
             Criminal Division at No(s): CP-41-CR-0000662-2017
                                         CP-41-CR-0001350-2017
                                         CP-41-CR-0001929-2017

COMMONWEALTH OF PENNSYLVANIA,         :    IN THE SUPERIOR COURT OF
                                      :          PENNSYLVANIA
                Appellee              :
                                      :
        v.                            :
                                      :
TIMOTHY ALLEN COHICK,                 :
                                      :
                Appellant             :    No. 1497 MDA 2018

      Appeal from the Judgment of Sentence Entered May 16, 2018
           in the Court of Common Pleas of Lycoming County
          Criminal Division at No(s): CP-41-CR-0000662-2017

COMMONWEALTH OF PENNSYLVANIA,         :    IN THE SUPERIOR COURT OF
                                      :          PENNSYLVANIA
                Appellee              :
                                      :
        v.                            :
                                      :
TIMOTHY ALLEN COHICK,                 :
                                      :
                Appellant             :    No. 1506 MDA 2018
J-S28034-19
J-S28035-19
J-S28036-19

            Appeal from the Judgment of Sentence May 16, 2018
             in the Court of Common Pleas of Lycoming County
            Criminal Division at No(s): CP-41-CR-0001350-2017

BEFORE: BOWES, J., MCLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED SEPTEMBER 13, 2019

      Timothy Allen Cohick (Appellant) appeals from the judgment of

sentence entered on May 16, 2018, following revocation of his parole,

intermediate punishment (IP), and probation at three separate docket

numbers.1    Appellant’s counsel has filed petitions to withdraw and briefs

pursuant    to   Anders   v.   California,   386    U.S.   738   (1967),    and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review, we

quash these appeals and deny counsel’s petitions to withdraw as moot.

      We provide the following background.           On November 3, 2017,

Appellant pleaded guilty at docket number 662-2017 to fleeing or attempting

to elude a police officer, driving under the influence (DUI), possession of

controlled substance, possession of drug paraphernalia, resisting arrest,

tampering with physical evidence, and driving under suspension – DUI

1 As will be discussed infra, Appellant filed three separate notices of appeal.
Because these cases are interrelated and the same issue is involved at each
appeal, we consolidate the appeals. Pa.R.A.P. 513 (“Where there is more
than one appeal from the same order, or where the same question is
involved in two or more appeals in different cases, the appellate court may,
in its discretion, order them to be argued together in all particulars as if but
a single appeal.”)

* Retired Senior Judge assigned to the Superior Court.


                                     -2-
J-S28034-19
J-S28035-19
J-S28036-19

related, and at docket number 1350-2017 to two counts of theft by failure to

make required disposition of funds.       On February 26, 2018, Appellant

pleaded guilty at docket number 1929-2017 to providing false identification

to law enforcement.    On March 26, 2018, Appellant was sentenced at all

three docket numbers to an aggregate term of 9 to 18 months of

incarceration, followed by three and one-half years of supervision under the

IP program, followed by one and one-half years of probation.

      On March 28, 2018, Appellant was accepted into DUI court, and the

conditions of his supervision were amended to include the successful

completion of DUI court. Appellant was released from incarceration on April

2, 2018, due to his credit for time served. On April 3, 2018, as part of the

DUI court program, Appellant “was placed on a Transdermal Alcohol Device

(TAD) unit” to monitor Appellant’s consumption of alcohol, which was

prohibited while participating in DUI court. Trial Court Opinion, 10/25/2018,

at 2. “On April 8, 2018, there was a reading of .104 between 12:52 a.m.

and 6:27 a.m., and there was a reading of .025 between 11:27 p.m. on April

8 and 12:42 a.m. on April 9, 2018.” Id. (footnote omitted).

      On May 10, 2018, the trial court held a parole, IP, and probation

violation hearing.   At the conclusion of the hearing, the court found that

Appellant had violated the conditions of his supervision by consuming alcohol




                                    -3-
J-S28034-19
J-S28035-19
J-S28036-19

and referred the case to DUI court for sanctions. On May 16, 2018, the DUI

court sentenced Appellant to a period of incarceration of 45 days.

      On June 4, 2018, Appellant filed a single notice of appeal at all three

docket numbers (docketed at 927 MDA 2018), and attached the May 10,

2018 trial court order as the order from which he appealed. In this Court,

we issued a rule to show cause as to why the appeal should not be quashed

as   interlocutory   and   in   light   of   our   Supreme   Court’s   holding   in

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding that failure

to file separate notices of appeal from a single order resolving issues on

more than one lower court docket will result in quashal of the appeal). Per

Curiam Order, 7/13/2018. On July 23, 2018, Appellant responded, arguing

that the appeal was not interlocutory as the notice of appeal should have

referenced the May 16, 2018 order imposing sanctions and not the trial

court’s May 10, 2018 order, and requesting leave for counsel, “who ha[d]

only recently become aware of [the requirements of Walker, to] file the

additional notices for the remaining dockets.” Appellant’s Response to Rule

to Show Cause, 7/23/2018, at 2 (unnumbered) (unnecessary capitalization

altered).

      On August 9, 2018, this Court discharged the rule and granted

Appellant leave to file additional notices of appeal “without prejudice for the

merits panel to quash some or all of the appeals upon review.” Per Curiam



                                        -4-
J-S28034-19
J-S28035-19
J-S28036-19

Order, 8/9/2018. On August 24, 2018, Appellant filed two additional notices

of appeal (docketed at 1497 MDA 2018 for docket number 662-2017, and at

1506 MDA 2018 for docket number 1350-2017). Subsequently, this Court

dismissed Appellant’s appeal at 927 MDA 2018 for failure to file a brief.

Upon application by Appellant’s counsel, this Court reinstated Appellant’s

appeal. Counsel ultimately filed an Anders brief and petition to withdraw as

counsel at each docket number.        Before we reach counsel’s petition to

withdraw pursuant to Anders, we must address first the fact that Appellant

initially filed a single notice of appeal from an order resolving issues raised

at three docket numbers.

      In Walker, our Supreme Court considered whether to quash an appeal

where one notice of appeal was filed for orders entered at more than one

docket number.      The Official Note to Pennsylvania Rule of Appellate

Procedure 341(a) provides that “[w]here … one or more orders resolves [sic]

issues arising on more than one docket … separate notices of appeal must be

filed.” Pa.R.A.P. 341, Note. In Walker, our Supreme Court found that the

“Official Note to Rule 341 provides a bright-line mandatory instruction to

practitioners to file separate notices of appeal.” 185 A.3d at 976-77. Thus,

it held that for appeals filed after June 1, 2018, the date Walker was filed,

“when a single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed.” Id. at 977.      The Court



                                     -5-
J-S28034-19
J-S28035-19
J-S28036-19

emphasized that the “failure to do so will result in quashal of the appeal.”

Id.

      In this case, on June 4, 2018, Appellant filed a single notice of appeal

from an order disposing of issues at three docket numbers.           Because

Appellant filed his notice of appeal after our Supreme Court’s decision in

Walker, and failed to comply with Rule 341, we are bound by Walker to

quash this appeal.

      We recognize Appellant’s belated attempt to comply with Walker by

filing two additional notices of appeal. However, our Supreme Court did not

carve out any exceptions in Walker, and we have no authority to create

exceptions ourselves. See Walker, 185 A.3d at 976-77 (holding that held

the note to Rule 341 provides a “bright-line mandatory” rule, and the failure

to comply with that rule will result in quashal).

       Moreover, it is well-settled that this Court is prohibited from

enlarging the time to file a notice of appeal beyond the 30-day timeframe

absent fraud or a breakdown in the processes of a court. Pa.R.A.P. 105(b),

Note. Here, there was no fraud or a breakdown in the processes of a court.

Rather, counsel simply failed to follow the bright-line mandatory rule

announced in Walker.      Thus, the per curiam order purportedly permitting

Appellant to file an amended notice of appeal beyond the 30-day timeframe




                                      -6-
J-S28034-19
J-S28035-19
J-S28036-19

was in error, and Appellant’s August 24, 2018 notices of appeal must be

quashed as untimely filed beyond the 30-day timeframe.

     Accordingly, we are compelled to quash these appeals.              See

Commonwealth v. Williams, 206 A.3d 573 (Pa. Super. 2019) (quashing

pro se prisoner’s notice of appeal, filed June 4 or 5, 2018, from an order

resolving issues related to four different docket numbers); Commonwealth

v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014) (dismissing appeal as

untimely filed beyond 30-day timeframe where record contained no evidence

of a court holiday or breakdown in the operations of the court, which might

have excused an untimely filing).

     Appeals quashed. Counsel’s petitions to withdraw denied as moot.

     Judge McLaughlin joins this memorandum.

     Judge Bowes files a concurring memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/13/2019




                                    -7-